435 F.2d 172
Isiah TATE, Plaintiff-Appellant,v.A/B SVENSKA AMERICA LINEIN, Defendant-Third Party Plaintiff-Appellee,v.STRACHAN SHIPPING COMPANY, Third-Party Defendant-Appellee,American Mutual Liability Insurance Company, Intervenor.
No. 30101 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
December 7, 1970.
Rehearing Denied January 13, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; Edward Thaxter Gignoux (designated to sit).
Steven R. Plotkin, Owen J. Bradley, New Orleans, La., for plaintiff-appellant.
McClendon & McClendon, Stuart A. McClendon, Metairie, La., for third party defendant Strachan Shipping Company.
Benjamin W. Yancey, Joe M. Inabnett, New Orleans, La., for defendant-appellees; Terriberry, Carroll, Yancey & Farrell, New Orleans, La., of counsel.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966